—Judgment, Supreme Court, New York County (Richard Andrias, J.), rendered July 21, 1993, convicting defendant, after a jury trial, of murder in the second degree and attempted robbery in the first and second degrees, and sentencing him to concurrent terms of 17 years to life, 5 to 15 years, and 2 to 6 years, respectively, and order, same court and Justice, entered March 6, 1996, denying defendant’s motion to vacate the judgment pursuant to CPL 440.10, unanimously affirmed.
*277Viewing the evidence in a light most favorable to the People and deferring to the jury’s opportunity to assess credibility (People v Bleakley, 69 NY2d 490, 495), defendant’s accomplice liability was established by overwhelming evidence, including his positioning, relationship with the principal, look-out like conduct (see, People v Roldan, 88 NY2d 826; People v Wilkerson, 189 AD2d 592, lv denied 81 NY2d 849) and inconsistencies in his statements to police. We declined to disturb the jury’s findings in our prior affirmance of the judgment against the co-defendant (People v Paterson, 227 AD2d 348), and we find no basis to reach a different result now. The verdict was not against the weight of the evidence. Concerning the CPL 440.10 motion, we agree with the court that defendant has not demonstrated the existence of an undisclosed cooperation agreement or understanding between the Trial Assistant and a witness. Defendant’s claim of ineffective assistance of trial counsel is not supported by an adequate record as might have been developed had his CPL 440.10 motion sought relief in that regard (People v Love, 57 NY2d 998). Defendant’s remaining contentions are without merit. Concur—Rosenberger, J. P., Kupferman, Nardelli, Tom and Mazzarelli, JJ.